Citation Nr: 1214716	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  

2.  Whether clear and unmistakable error is present in an April 27, 1999, rating decision which denied service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 1999 rating decision, service connection was denied for a right knee disability.  The Veteran was so informed in May 1999, and did not perfect an appeal of this determination within the year after he was notified of the decision.  

2.  Evidence received since the April 1999 rating decision is new and material regarding the issue of service connection for a right knee disability, because it contains competent evidence not previously considered suggesting a current right knee disability resulting from an in-service injury.  

3.  The Veteran has not set forth clearly and specifically any allegations of clear and unmistakable error, or errors, of fact or law in the April 1999 RO rating decision, the legal or factual bases for such allegations, or why the result would have been manifestly different but for the alleged error.  





CONCLUSIONS OF LAW

1.  The April 1999 rating decision which denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a service connection claim for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Because the requirements for a claim for reversal or revision of a rating decision based on clear and unmistakable error have not been met, the claim must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

With respect to the Veteran's claim of clear and unmistakable error in a prior VA rating decision, the U.S. Court of Appeals for Veterans Claims (Court) has noted that allegations of clear and unmistakable error are not conventional appeals and are fundamentally different from other kinds of actions in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable when adjudicating a clear and unmistakable error claim.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

With respect to the Veteran's application to reopen a service connection claim, also decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of such notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to that pending claim.  

II.  New and material evidence-Right knee disability

The Veteran seeks to reopen a claim of service connection for a right knee disability.  In an April 1999 rating decision, service connection was denied for a right knee disability.  He responded by filing a February 2000 notice of disagreement, and was sent a statement of the case in March 2000.  He did not, however, respond with a timely substantive appeal.  As the Veteran did not perfect his appeal of this determination, it became final.  38 U.S.C.A. § 7105 (West 2002).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for a right knee disability was previously denied by VA, the RO found that the Veteran did not demonstrate a current right knee disability which was related to military service.  For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the April 1999 denial is new and material, and the claim of service connection for a right knee disability may therefore be reopened.  

Since the last final denial of record, the Veteran has submitted additional VA medical records, as well as his own contentions.  The Veteran's recent VA medical treatment records indicated suspected diagnoses of osteoarthritis and/or degenerative joint disease of the right knee.  At the time of the April 1999 denial, the RO acknowledged that the Veteran sought treatment for right knee pain on several occasions during military service, and was diagnosed with traumatic bursitis in August 1970.  In denying the Veteran's claim, however, the RO found "no permanent residual or chronic disability" of the right knee following service.  A prior April 1999 VA general medical examination noted only complaints of right knee pain, with the right knee joint appearing normal on X-ray examination.  Thus, a current diagnosis of osteoarthritis is new, in that it was not of record at the time of the prior final denial, and it is not cumulative and redundant of evidence already of record, as a current diagnosis of a right knee disability was not of record at the time of the prior 1999 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting current diagnoses of osteoarthritis and/or degenerative joint disease.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for a right knee disability, and his application to reopen this claim must thus be granted.  His claim of service connection for a right knee disability is thus reopened, and will be considered on the merits.  

III.  Clear and unmistakable error

The Veteran alleges clear and unmistakable error in an April 27, 1999, rating decision which denied service connection for a right knee disability.  As noted above, the Veteran initiated but did not perfect a timely appeal of this determination; thus, it became final.  See 38 U.S.C.A. § 7105.  

Under the provisions of 38 C.F.R. § 3.105(a) , previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of clear and unmistakable error requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding clear and unmistakable error must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).  

Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k).  

In this case, the appellant has not demonstrated that the RO's April 27, 1999, rating decision contains clear and unmistakable error.  That decision found that although the Veteran had in fact sought treatment during service for a right knee injury, no disorder of the right knee was noted on medical examination at service separation, and the Veteran did not complain of or seek treatment for a right knee disorder for many years thereafter.  Thus, the RO concluded, based on the evidence then of record, that a "permanent residual or chronic disability" of the right knee had not been incurred in service.  

In support of his claim, the Veteran asserted that error had been committed in 1999 by the RO in failing to consider his service treatment records, which demonstrated in-service treatment of a right knee disorder.  The Board notes first that this allegation is factually incorrect, as the April 1999 rating decision clearly noted the Veteran's in-service treatment for a right knee disorder.  Additionally, such an allegation does not constitute a valid claim of clear and unmistakable error.  As stated by the Court, for clear and unmistakable error to exist:  

"[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement as to how the Board or any other VA agency evaluated the facts is inadequate to raise a claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this respect, the Veteran has raised a generic allegation of error concerning the weight of the evidence in April 1999, but not necessarily any discrete issue of clear and unmistakable error.  He contests how the evidence was considered by the RO in reaching their decision.  In essence, such contentions go to the weighing and evaluating of the evidence by the RO, contentions which the Court has long held do not rise to the level of clear and unmistakable error by VA.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

After careful review of the evidence of record, the Board concludes that the Veteran has not set forth within his pleadings specific allegations of error, either of fact or law, in the April 27, 1999, rating decision which denied service connection for a right knee disability.  Accordingly, in the absence of any additional allegations, the claim of clear and unmistakable error in that rating decision is dismissed.  


ORDER

The Veteran having submitted new and material evidence, his service connection claim for a right knee disability is reopened.  

The claim for revision on the basis of clear and unmistakable error in the April 27, 1999, rating decision which denied service connection for a right knee disability is dismissed without prejudice to refiling.  


REMAND

The Veteran's claim of service connection for a right knee disability having been reopened, it may be considered on the merits.  This matter, however, has not been considered on the merits by the agency of original jurisdiction.  As such consideration by the Board in the first instance would be prejudicial to the Veteran, and remand is required to afford the AOJ the opportunity to consider the issue of service connection for a right knee disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that the Veteran's service treatment records confirm treatment for a right knee disorder on several occasions during military service.  As noted above, the Veteran was treated for traumatic bursitis of the right knee during service.  The Veteran has also stated he experienced recurrent pain of the right knee following service separation.  Although the Veteran is a layperson, he is qualified to testify regarding observable symptomatology such as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Finally, current records suggest a diagnosis of osteoarthritis.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Thus, remand is required to afford the Veteran such an examination.  

Next, the Board notes that the Veteran's VA medical treatment records were most recently requested in July 2008, nearly four years ago.  The RO is therefore requested to obtain any more recent VA treatment records available for the Veteran.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from any VA medical facilities at which the Veteran has received treatment since July 2008.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current right knee disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the right knee, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested right knee disorder first manifested in service or within a year thereafter, or is causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, the examiner should explain why speculation is required.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


